 


EXHIBIT 10


Executive Officers - Analysts International Corporation
2004 Incentive Awards and 2004-2005 Base Compensation

 


Executive Officer
2004 Incentive Compensation Plan
Cash Payment
2004
Base Salary
2005
Base Salary
Michael J. LaVelle - Chief Executive Officer
$55,100
$380,000
$380,000
Jeffrey P. Baker - President
$55,100
$380,000
$380,000
John D. Bamberger - Chief Operating Officer
$55,100
$380,000
$380,000
David J. Steichen - Chief Financial Officer(1)
$26,100
$180,000
$210,000
Colleen M. Davenport - Secretary & General Counsel
$29,000
$200,000
$210,000

 

 
(1) The Compensation Committee also approved an additional bonus payment in the
amount of $18,900 for Mr. Steichen.

 
 
